On February 26,2007, the defendant was sentenced to five (5) years in the Montana State Prison, for violation of the conditions of a suspended sentence, for the offense of Theft, a felony.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present as he had waived his presence prior to the hearing. However, his counsel, Eric Olson, was present and appeared on the defendant’s behalf. The state was not represented.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.